Illinois Official Reports

                                          Appellate Court



                             People v. Mineau, 2014 IL App (2d) 110666-B



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      MARTINEZ L. MINEAU, Defendant-Appellant.


District & No.               Second District
                             Docket No. 2-11-0666


Filed                        September 29, 2014


Held                         On appeal from defendant’s entry of a guilty plea to unlawful
(Note: This syllabus         possession of a stolen motor vehicle in exchange for the dismissal of a
constitutes no part of the   burglary charge, the appellate court rejected defendant’s contention
opinion of the court but     that he was entitled to a new hearing on his motion to withdraw his
has been prepared by the     plea because his attorney at the hearing failed to file a certificate
Reporter of Decisions        pursuant to Supreme Court Rule 604(d) and that the certificate filed by
for the convenience of       cocounsel was defective due to the use of the disjunctive “and/or” or
the reader.)                 “or” in two places, since there is no requirement that when defendant
                             is represented by multiple attorneys from the same office, such as the
                             public defender’s office in defendant’s case, that each attorney must
                             file a Rule 604(d) certificate, and the certificate was sufficient, where
                             it comported exactly with text of Rule 604(d).




Decision Under               Appeal from the Circuit Court of Winnebago County,
Review                       No. 08-CF-4923; the Hon. Rosemary Collins, Judge, presiding.




Judgment                     Affirmed.
     Counsel on               Dev A. Parikh, of Wilmington, Delaware, for appellant.
     Appeal
                              Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M.
                              Bauer and Jay Paul Hoffmann, both of State’s Attorneys Appellate
                              Prosecutor’s Office, of counsel), for the People.




     Panel                    JUSTICE HUDSON delivered the judgment of the court, with
                              opinion.
                              Justice Birkett concurred in the judgment and opinion.
                              Justice Jorgensen specially concurred, with opinion.



                                               OPINION

¶1          Defendant, Martinez L. Mineau, was charged with burglary (720 ILCS 5/19-1(a) (West
       2008)) and unlawful possession of a stolen motor vehicle (625 ILCS 5/4-103(a) (West
       2008)). Pursuant to an agreement with the State, he pleaded guilty to the unlawful-possession
       charge and the State dismissed the burglary charge. Defendant later moved to withdraw the
       plea. Following a hearing, the trial court denied the motion. Defendant appeals, contending
       that the cause should be remanded for a new hearing where an attorney who represented him
       at the hearing did not file a certificate pursuant to Illinois Supreme Court Rule 604(d) (eff.
       July 1, 2006) and the certificate that cocounsel filed was insufficient. We affirm.
¶2          Defendant was indicted on January 8, 2009. Represented by Assistant Public Defender
       Erin Hannigan, he pleaded not guilty. Questions soon arose about defendant’s fitness to stand
       trial but, following a hearing, the court found him fit.
¶3          On August 24, 2010, defendant pleaded guilty to unlawful possession of a stolen motor
       vehicle in exchange for the dismissal of the burglary charge. There was no agreement about a
       sentence. Ultimately, the trial court sentenced defendant to 8 years’ imprisonment, with
       credit for 668 days he spent in presentencing custody.
¶4          Hannigan filed on defendant’s behalf a motion to withdraw the plea or, alternatively, to
       reconsider the sentence. At a January 13, 2011, court appearance, Hannigan told the court
       that defendant’s case was being reassigned to a new public defender, David Doll.
       Nonetheless, Hannigan filed an amended postplea motion and a Rule 604(d) certificate. The
       certificate stated:
                    “I hereby state that I have consulted with the Defendant, Martinez Mineau, by
               mail and/or in person, to ascertain defendant’s contentions of error in the sentence or
               the entry of the plea of guilty; have examined the trial court file and report of
               proceedings of the plea of guilty; and have made any amendments to the motion
               necessary for adequate presentation of any defects in those proceedings.”



                                                  -2-
¶5          Both Hannigan and Doll appeared at the hearing on the motion, although Doll questioned
       defendant and argued on his behalf. Following the hearing, the trial court denied the motion.
       Defendant, through Hannigan, filed a timely notice of appeal.
¶6          Defendant contends that he is entitled to a new hearing on his postplea motion because
       Doll, who questioned him and delivered the closing argument at the hearing, did not file a
       Rule 604(d) certificate. Defendant alternatively contends that the certificate Hannigan filed is
       defective because it uses the disjunctive “and/or” or “or” in two places.
¶7          In our initial disposition, we affirmed the trial court’s denial of defendant’s motion,
       holding that Hannigan’s certificate was sufficient. People v. Mineau, 2012 IL App (2d)
110666-U. Subsequently, the supreme court directed us to vacate our disposition and to
       reconsider in light of People v. Tousignant, 2014 IL 115329. People v. Mineau, No. 115324
       (Ill. May 28, 2014) (supervisory order). Having done so, we conclude that Tousignant does
       not dictate a different result.
¶8          Rule 604(d) requires that, when a defendant moves to withdraw a guilty plea or to
       reconsider a sentence imposed following a guilty plea, “[t]he defendant’s attorney shall file
       with the trial court a certificate stating that the attorney has consulted with the defendant
       either by mail or in person to ascertain defendant’s contentions of error in the sentence or the
       entry of the plea of guilty, has examined the trial court file and report of proceedings of the
       plea of guilty, and has made any amendments to the motion necessary for adequate
       presentation of any defects in those proceedings.” Ill. S. Ct. R. 604(d) (eff. July 1, 2006). It is
       well established that “[d]efense counsel must strictly comply with Rule 604(d)’s certificate
       requirement, and, when counsel fails to do so, the case must be remanded to the trial court for
       proceedings in compliance with the rule.” People v. Love, 385 Ill. App. 3d 736, 737 (2008).
¶9          Nothing in the rule’s plain language requires that, when a defendant is simultaneously
       represented by multiple attorneys from the same office, each attorney must file a certificate.
       In arguing for such a rule, defendant relies on two cases, People v. Herrera, 2012 IL App
       (2d) 110009, and People v. Ritchie, 258 Ill. App. 3d 164 (1994), that are distinguishable.
¶ 10        In Herrera, the attorney who filed the certificate left the public defender’s office to
       become a judge, and a different attorney from the office represented the defendant at the
       hearing. Herrera, 2012 IL App (2d) 110009, ¶ 5. Thus, we held, “Without a compliant
       certificate filed by the attorney who represents the defendant at his or her postplea hearing,
       the court has no assurance that the attorney presenting the motion has a grasp of the record
       and the defendant’s contentions of error.” (Emphasis in original.) Id.¶ 11. Our concern was
       that the record did not disclose that the first attorney had conferred with the second about the
       contentions he had discussed with the defendant. Id. ¶ 12.
¶ 11        In Ritchie, the attorney who filed the certificate was still employed by the public
       defender’s office, but the record did not show that he continued to represent the defendant or
       appeared at the hearing. Our primary holding was that the certificate the first attorney filed
       did not comply with the rule. Ritchie, 258 Ill. App. 3d at 166. We further noted that the
       certificate was not filed by the attorney who actually represented the defendant at the
       hearing. Id. Moreover, there was no indication in the record that the second attorney actually
       consulted with the first attorney or with the defendant. Id. at 167.
¶ 12        The problem that concerned us in Herrera and Ritchie is not present here, where
       Hannigan continued to represent defendant and, indeed, attended the hearing. The record
       shows that, despite Hannigan’s earlier statement that the case was being “reassigned,” she

                                                    -3-
       filed an amended motion, appeared at the hearing on it, and filed the notice of appeal. When
       an attorney leaves an office, depending on the circumstances, he or she might or might not
       discuss pending files with his or her replacement. Thus, the concern in Herrera was justified.
       Here, it is simply not reasonable to assume that Hannigan, while continuing to represent
       defendant, assigned Doll substantial responsibility for the file but did not discuss with him
       defendant’s contentions of error that were the basis of Doll’s questioning at the hearing.
       Moreover, Hannigan, who drafted and filed the motion, appeared at the hearing. We refuse to
       assume that Hannigan sat at the counsel table with Doll but did not discuss the case with him
       before letting him question defendant.
¶ 13        Defendant insists that such an inference is reasonable here because, although the motion
       alternatively sought reconsideration of the sentence, Doll did not mention that aspect of it at
       all. Defendant cites no case for the proposition that an attorney arguing a motion must
       specifically mention each point argued in the written motion. Doll and Hannigan could
       reasonably have concluded that the argument for withdrawing the plea was stronger and that
       they should focus on it. Moreover, the argument for reconsidering the sentence was relatively
       straightforward and did not require defendant’s testimony.
¶ 14        While it might have been better practice for Doll to file his own certificate, we hold that,
       where Hannigan prepared and filed the motion and continued to represent defendant
       throughout the proceedings, a new certificate by Doll was not required. Because we conclude
       that Herrera and Ritchie are distinguishable, we decline the State’s invitation to reconsider
       those decisions.
¶ 15        Defendant alternatively contends that the certificate Hannigan filed is deficient. This is
       so, he claims, because the certificate uses the disjunctive “and/or” or “or” in two places. We
       disagree. The certificate states that counsel consulted with defendant “by mail and/or in
       person,” to ascertain his contentions of error. However, we know of no requirement that
       counsel must specify precisely how he or she communicated with the defendant. Defendant
       relies on People v. Prather, 379 Ill. App. 3d 763, 767-69 (2008). There, however, although
       the court found the certificate deficient, it rejected the defendant’s argument that the
       certificate had to specify the method of consultation. It is sufficient that the certificate shows
       that at least one of the approved means of communication was used, even if it is not clear
       which one.
¶ 16        Nor do we find fault in the portion of the certificate stating that counsel consulted with
       defendant “to ascertain defendant’s contentions of error in the sentence or the entry of the
       plea of guilty” (emphasis added). Ill. S. Ct. R. 604(d) (eff. July 1, 2006). This comports
       exactly with the rule’s text. Courts have repeatedly held that a certificate need not recite
       verbatim the rule’s language. See People v. Wyatt, 305 Ill. App. 3d 291, 297 (1999).
       However, we are aware of no case finding a certificate insufficient for following the rule’s
       language too closely.
¶ 17        In Tousignant, the supreme court held that, in order to effectuate the rule’s purpose, an
       attorney must consult with his or her client about both types of error: in the plea proceedings
       and in the sentence. In other words, “or,” as used in the rule, means “and.” Thus, an attorney
       must certify that he or she has consulted with a defendant “ ‘to ascertain defendant’s
       contentions of error in the sentence and the entry of the plea of guilty.’ ” (Emphasis in
       original.) Tousignant, 2014 IL 115329, ¶ 20. Moreover, this is so even where the defendant
       files only one type of postplea motion. Id. ¶ 21.

                                                   -4-
¶ 18       Given that “or” in the rule means “and,” counsel’s certificate here literally complies.
       Nothing in Tousignant demonstrates an intention to change the rule’s literal language or to
       change what a certificate must state. Further, we note that, given that counsel filed on
       defendant’s behalf a motion to withdraw the plea or, in the alternative, to reconsider the
       sentence, it is reasonable to infer that counsel consulted with defendant about both types of
       error.
¶ 19       We note that, in his special concurrence in Tousignant, Justice Thomas anticipated this
       situation, pointing out that literal compliance could lead to uncertainty as to whether counsel
       consulted with his or her client about both types of error. However, he implicitly found that
       using “or” complies with the rule as presently written. Id. ¶ 27 (Thomas, J., specially
       concurring).
¶ 20       The judgment of the circuit court of Winnebago County is affirmed.

¶ 21      Affirmed.

¶ 22       JUSTICE JORGENSEN, specially concurring.
¶ 23       I agree with the outcome and analysis of the majority decision. I write separately to
       emphasize that, as the majority notes, there is a better practice. While not a basis to reverse
       here, the better practice would have been for attorney Doll to file his own Rule 604(d)
       certificate.
¶ 24       Further, while the content of the certificate filed by attorney Hannigan recites the letter of
       Rule 604(d), it does not specifically state what counsel did or did not do. In the wake of
       Tousignant, the “or” in Rule 604(d) now means “and.” Thus, the better practice going
       forward would be for counsel to use only “and” (as opposed to “or” or “and/or”) to certify
       that he or she has consulted with the defendant on both issues (plea and sentence). If counsel
       would do so, courts would not need to assume that, when counsel wrote “or,” he or she meant
       “and,” and the scope of counsel’s consultation would not need illumination by collateral
       sources, such as the motion.
¶ 25       Similarly, although the majority is correct that there is no authority for defendant’s
       contention that counsel’s Rule 604(d) certificate is insufficient because she used the language
       “and/or” in the designation of how she communicated with defendant, I again suggest that
       clarity should prevail and that the better practice is for counsel to certify with specificity how
       he or she consulted with the defendant (e.g., in person, by mail, or both).
¶ 26       In sum, the purpose of Rule 604(d) is to ensure that counsel has communicated with the
       defendant to ascertain his or her contentions of error in both the plea and the sentence. It is a
       logical step to require counsel to specifically certify that he or she has consulted with the
       defendant about both the plea and the sentence and whether that consultation took place by
       mail or in person or both. Doing so would provide both the trial and appellate courts with the
       clearest averments upon which to judge whether counsel fulfilled his or her obligations under
       Rule 604(d).




                                                   -5-